UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 February 03, 2011 Date of report (Date of earliest event reported) GREENLIGHT CAPITAL RE, LTD. (Exact name of registrant as specified in charter) Cayman Islands (State or other jurisdiction of incorporation) 001-33493 (Commission file number) N/A (IRS employer identification no.) 65 Market Street, Suite 1207, Camana Bay,  P.O. Box 31110,  Grand Cayman, Cayman Islands (Address of principal executive offices) KY1-1205 (Zip code) (345) 943-4573 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01. Entry Into a Material Definitive Agreement. Effective as of February 3, 2011, Greenlight Reinsurance, Ltd., a Cayman Islands company and a wholly owned subsidiary of Greenlight Capital Re, Ltd.(the "Company") entered into a $50 million letterof credit agreement(the “Letter Agreement”) and related collateralagreement(the "Collateral Agreement", and, together with the Letter Agreement, the"Facility") with JP Morgan Chase Bank, N.A. The Facility has an initialmaturity date of January 27, 2012. However, the maturity date shall be automaticallyextended for an additional year, unless either party delivers a written notice of termination to the other party at least one hundredtwenty (120) daysprior to the then maturity date. The Facility contains certain customary events of default and covenants, including but not limited to limitations on indebtedness,liens on collateral, mergers and sales of assets, lines of business and restricted payments, a change of control default provision and collateral maintenance requirements. The Company will pay utilization and certain otherfees as set forth in a separate facility fee letter. Item 2.03. Creation of a Direct Financial Obligation or an Obligation Under an Off-Balance Sheet Arrangement of a Registrant. The information provided in Item 1.01 is incorporated herein by reference.  SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. GREENLIGHT CAPITAL RE, LTD. (Registrant) By: /s/ Tim Courtis Name: Tim Courtis Title: Chief Financial Officer Date: February 03, 2011
